The provisions of section 9, article 10, of the Constitution limit the rate of taxation, except when the limitation therein contained is exceeded pursuant to other provisions of the Constitution. An analysis of those provisions discloses that the limitations contained in section 9, article 10, supra, may be exceeded only when the people authorize the same at an election pursuant to one of the several provisions of the Constitution authorizing such an increase, among which are sections 26 and 27, article 10 of the Constitution.
None of those provisions authorize an increase in the rate of levy limited by section 9, article 10, for the purpose of reimbursing a sinking fund, and, in my opinion, a tax levy for the purpose of reimbursing a sinking fund must come within the provisions of the limitation contained in section 9, article 10.
The opinion in this case holds that a sinking fund may be created pursuant to the provisions of sections 26, 27, and 28, article 10; that the maximum rate of levy authorized by section 9, article 10, may be levied and in addition thereto that a tax levy may be made for the purpose of reimbursing the sinking fund.
In my opinion that is contrary to the clear and unambiguous provisions of the Constitution. For that reason I dissent.
I do not desire to call attention to all of the manifest errors in the opinion. I content myself with calling attention to the provisions of section 7504, O. S. 1931, which are in direct conflict with one of the statements made in the opinion.